DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 14 October 2021 has been entered and considered. Claims 1-2, 19, and 20 have been amended. Claims 1-20, all the claims pending in the application, are rejected. 

Response to Amendment
In view of the amendments to independent claims 1, 19, and 20, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks” by Ren et al. (cited in the IDS filed 6 February 2020; hereinafter “Ren”) in view of “Arbitrary-Oriented Scene Text Detection via Rotation Proposals” by Ma et al. (herein after “Ma”).
As to independent claim 1, Ren discloses a method of training an image recognition model (Abstract and Section 3 discloses that Ren is directed to a network for localizing and classifying objects in an image), comprising: selecting subregions corresponding to a landmark portion from among subregions of an input training image from training data (Section 3 discloses sampling 256 anchors in a mini-batch of a training image, the anchor regions necessarily including landmark portions since objects of interest are found therein);  calculating a class loss and a class-dependent localization loss for the selected subregions based on an image recognition model (Section 3 discloses calculating, for each training image, a classification loss and a regression loss for each of the 256 anchors in each mini-batch of the training image); and training the image recognition model using a total loss comprising the class loss and the localization loss (Section 3 discloses training the network by minimizing an objective function comprising the classification loss and the regression loss).
Ren discloses that pi* weights the regression loss to zero for anchors i that don’t include objects (See equation 1 and corresponding description in Section 3.1.2) and thus suggests that the selection of regions excludes background regions. However, Ren does not expressly disclose that the selection is performed by excluding a subregion corresponding to a background from among the subregions of the input training image. 
Ma, like Ren, is directed to a region-proposal-based architecture for detection objects in images based on a class loss and a regression (localization) loss (Abstract and Section IV(C)). As part of the sampling strategy for anchor selection, Ma discloses weighting the regression loss to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren to perform anchor region selection by excluding background RoIs, as taught by Ma, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to save computation resources.
As to claim 2, the proposed combination of Ren and Ma further teaches that the calculating of the class loss and the class-dependent localization loss comprises: calculating temporary class information and temporary reference point information from an input training image based on the image recognition model (Section 3 of Ren discloses calculating an outputs pi of the cls layer and ti of the reg layer of the network for a particular anchor); calculating the class loss based on the temporary class information and ground truth class information (Section 3 of Ren discloses that the classification loss is calculated using a loss between pi and ground truth label pi*); and calculating the localization loss based on the temporary reference point information and ground truth reference point information (Section 3 discloses that the regression loss is calculated using a loss between ti and ground truth label ti*).
As to claim 3, the proposed combination of Ren and Ma further teaches that the calculating of the temporary class information and the temporary reference point information comprises: calculating temporary class information and temporary reference point information for each of the selected subregions of the input training image (Section 3 i of the cls layer and ti of the reg layer of the network for each of a sampled 256 anchors in each mini-batch of an image). 
As to claim 4, the proposed combination of Ren and Ma further teaches that the calculating of the class loss comprises: calculating a partial class loss between the ground truth class information and the temporary class information calculated for the each of the selected subregions of the input training image; and determining a sum of partial class losses calculated for the each of the selected subregions of the input training image to be the class loss (Section 3 of Ren discloses calculating the classification loss between outputs pi of the cls layer of the network and ground truth label pi* for each of the 256 anchors in each mini-batch of an image; equation 1 shows the summation of partial losses). 
As to claim 5, the proposed combination of Ren and Ma further teaches that the calculating of the class loss comprises: selecting subregions corresponding to a ground truth landmark portion from among the subregions of the input training image; calculating a partial class loss between the ground truth class information and temporary class information calculated for each of the selected subregions; and determining a sum of partial class losses calculated for the selected subregions to be the class loss (Section 3 of Ren discloses sampling 256 anchors in a mini-batch of an image and calculating the classification loss between outputs pi of the cls layer of the network and ground truth label pi* for each of the 256 anchors in each mini-batch of an image; equation 1 shows the summation of partial losses).
As to claim 6, the proposed combination of Ren and Ma further teaches that the selecting of the subregions comprises: further selecting a subregion corresponding a ground truth background portion from among the subregions of the input training image (Section IV(C) of Ma discloses weighting the regression loss by l to zero for background regions).
As to claim 7, the proposed combination of Ren and Ma further teaches that the calculating of the localization loss comprises: calculating, for each of the selected subregions of the input training image, a partial localization loss between the ground truth reference point information and temporary reference point information calculated for the each of the selected subregions of the input training image; and determining a sum of partial localization losses calculated for the each of the selected subregions to be the localization loss (Section 3 of Ren discloses calculating the regression loss between outputs ti of the reg layer of the network and ground truth label ti* for each of the 256 anchors in each mini-batch of an image; equation 2 shows the summation of partial losses).
As to claim 8, the proposed combination of Ren and Ma further teaches that the calculating of the localization loss comprises: selecting subregions corresponding to a ground truth landmark portion from among the subregions of the input training image; calculating a partial localization loss between the ground truth reference point information and temporary reference point information of each of the selected subregions; and determining a sum of partial localization losses calculated for the selected subregions to be the localization loss (Section 3 of Ren discloses sampling 256 anchors in a mini-batch of an image and calculating the regression loss between outputs ti of the reg layer of the network and ground truth label ti* for each of the 256 anchors in each mini-batch of an image; equation 2 shows the summation of partial losses).
As to claim 9, the proposed combination of Ren and Ma further teaches that the calculating of the partial localization loss comprises: excluding a subregion with a ground truth background portion from the selected subregions (Section IV(C) of Ma discloses weighting the localization loss Lreg to 0 when the ground truth label of the ROI is background).
As to claim 10, the proposed combination of Ren and Ma further teaches that the calculating of the temporary class information and the temporary reference point information for the each of the selected subregions of the input training image comprises: calculating temporary class information and temporary reference point information for each of anchor nodes set for the each of the selected subregions (Section 3 of Ren discloses calculating the outputs pi of the cls layer and ti of the reg layer of the network for each of a sampled 256 anchors in each mini-batch of an image).
As to claim 13, the proposed combination of Ren and Ma further teaches that the calculating of the class loss and the class-dependent localization loss comprises: calculating a class-based weight based on temporary class information; and determining the class-dependent localization loss based on the class-based weight, temporary reference point information, and ground truth reference point information (Section IV(C) of Ma discloses a class-based weight l which multiplies the localization loss Lreg by 0 when the ground truth label of the ROI is background and multiplies the localization loss Lreg by 1 when the ground truth label of the ROI is not background; this section of Ma further discloses that the localization loss Lreg is calculated based on the class-based weight l, the location information v output by the network and the ground truth location information v*).
As to claim 14, the proposed combination of Ren and Ma further teaches that the determining of the class-dependent localization loss comprises: determining the class-dependent localization loss by applying the class-based weight to a difference between the temporary reference point information and the ground truth reference point information l is multiplied by the localization loss Lreg which comprises a difference between the location information v output by the network and the ground truth location information v*).
As to claim 15, the proposed combination of Ren and Ma further teaches that the training comprises: updating a parameter of the image recognition model to minimize the total loss (Section 3 of Ren discloses that the weights in the network are adjusted using end-to-end training by back-propagation to minimize the loss function). 
As to claim 16, the proposed combination of Ren and Ma further teaches that the updating of the parameter comprises: repeating the updating of the parameter of the image recognition model to converge the total loss (Section 3 of Ren discloses that the training is an iterative process which minimizes the loss function). 
As to claim 18, the proposed combination of Ren and Ma does not expressly disclose a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1. However, official notice is taken to note that the uses and benefits of embodying software instructions for execution by a CPU (such as the arrangement disclosed by Ren in Table 5) on a non-transitory computer-readable medium are known and expected within the image processing arts.  It would have been obvious to the ordinarily-skilled artisan at the time of invention to embody Ren’s software on a non-transitory computer-readable medium, to achieve the known and expected uses and benefits of reproducing and transporting the software.

As to independent claim 19, Ren discloses a training apparatus comprising: a memory configured to store an image recognition model; and a processor (Abstract and Section 3 configured to: select subregions corresponding to a landmark portion from among subregions of an input training image from training data (Section 3 discloses sampling 256 anchors in a mini-batch of a training image, the anchor regions necessarily including landmark portions since objects of interest are found therein); calculate a class loss and a class-dependent localization loss for the selected subregions based on the image recognition model, and train the image recognition model using a total loss comprising the class loss and the localization loss (Section 3 discloses calculating, for each training image, a classification loss and a regression loss for each of the 256 anchors in each mini-batch of the training image; this section further discloses that the network is trained by minimizing an objective function comprising the classification loss and the regression loss).
Ren discloses that pi* weights the regression loss to zero for anchors i that don’t include objects (See equation 1 and corresponding description in Section 3.1.2) and thus suggests that the selection of regions excludes background regions. However, Ren does not expressly disclose that the selection is performed by excluding a subregion corresponding to a background from among the subregions of the input training image. 
Ma, like Ren, is directed to a region-proposal-based architecture for detection objects in images based on a class loss and a regression (localization) loss (Abstract and Section IV(C)). As part of the sampling strategy for anchor selection, Ma discloses weighting the regression loss to zero for background regions, and as such “the background RoIs are ignored” (Equation 4 and Section IV(C)).


As to independent claim 20, Ren discloses an image recognition method comprising: obtaining an input image; and estimating, from the input image, a class of a landmark in the input image and a reference point of the landmark, based on an image recognition model (Abstract and Section 3 discloses that Ren is directed to a network for localizing and classifying objects in an image; in particular, an image is input into the network, and objects in the image are localized by a bounding box along with a label of the class of the object; see also Fig. 5); wherein the image recognition model is trained using a total loss comprising the class loss and the localization loss being calculated by selecting subregions corresponding to a landmark portion from among subregions of an input training image from training data (Section 3 discloses sampling 256 anchors in a mini-batch of a training image, the anchor regions necessarily including landmark portions since objects of interest are found therein; Section 3 discloses calculating, for each training image, a classification loss and a regression loss for each of the 256 anchors in each mini-batch of the training image; this section further discloses that the network is trained by minimizing an objective function comprising the classification loss and the regression loss).
i* weights the regression loss to zero for anchors i that don’t include objects (See equation 1 and corresponding description in Section 3.1.2) and thus suggests that the selection of regions excludes background regions. However, Ren does not expressly disclose excluding a subregion corresponding to a background from among the subregions of the input training image. 
Ma, like Ren, is directed to a region-proposal-based architecture for detection objects in images based on a class loss and a regression (localization) loss (Abstract and Section IV(C)). As part of the sampling strategy for anchor selection, Ma discloses weighting the regression loss to zero for background regions, and as such “the background RoIs are ignored” (Equation 4 and Section IV(C)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren to perform anchor region selection by excluding background RoIs, as taught by Ma, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to save computation resources.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ren and Ma in view of U.S. Patent Application Publication No. 2020/0117991 to Suzuki et al. (hereinafter “Suzuki”).
As to claim 11, the proposed combination of Ren and Ma further teaches that the calculating of the temporary class information and the temporary reference point information for the each of the anchor nodes comprises: calculating temporary class information and temporary reference point information for an anchor node (Section 3 of Ren discloses calculating the outputs pi of the cls layer and ti of the reg layer of the network for each of a sampled 256 anchors in each mini-batch of an image).  
The proposed combination of Ren and Ma does not expressly disclose that the anchor node is selected as the one having a highest confidence level from among confidence levels calculated for each of the anchor nodes. 
Suzuki, like Ren, is directed to a trained network for classifying and localizing objects in an image (Abstract). Suzuki discloses that the regions selected for classification and localization are those having a confidence measure equal to or greater than a threshold, which includes the region with the highest confidence level ([0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Ren and Ma to select a region having a highest confidence level for classification and localization, as taught by Suzuki, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance accuracy of the model.
As to claim 12, the proposed combination of Ren, Ma and Suzuki further teaches that the calculating of the temporary class information and the temporary reference point information for each of the anchor nodes comprises: excluding an anchor node having a confidence level less than a threshold from among confidence levels calculated for each of the anchor nodes ([0067] of Suzuki discloses that the regions selected for classification and localization are those having a confidence measure equal to or greater than a threshold such that regions having a confidence below the threshold are excluded). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ren and Ma in view of U.S. Patent Application Publication No. 2015/0371397 to Wang et al. (hereinafter “Wang”).
As to claim 17, Ren contemplates a variety of training strategies which include training the RPN and the Fast R-CNN in different orders (Section 3.2). However, Ren does not expressly disclose that the updating of the parameter comprises: updating the parameter such that the class loss is minimized before the localization loss is minimized. 
Wang, like Ren, is directed to object detection in images based on minimizing a classification error and a localization error (Abstract and [0039]). Wang discloses that the minimization of the classification error and the minimization of the localization error may not be performed at the same time ([0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren to minimize the classification loss before minimizing the localization loss, as contemplated by Wang, to arrive at the claimed invention discussed above because such a modification would have been obvious to try. More specifically, minimizing the classification loss before minimizing the localization loss is one of a predictable and ascertainable group of similar approaches contemplated by Wang: 1) minimizing the localization error first, or 2) minimizing the classification error first. This group addresses the recognized problem of reducing computation time with a reasonable level of success. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify Ren’s minimization by minimizing the classification loss first, as contemplated by Wang, since there are a finite number of identified, predictable potential 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





                                                                                                                                                                                                  /SEAN M CONNER/Primary Examiner, Art Unit 2663